Citation Nr: 1023771	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cancer of the throat to 
include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 11, 1967, to 
November 16, 1967.  Service in the Oklahoma National Guard is 
evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for 
service connection for cancer of the throat to include as due 
to exposure to herbicides.  The Veteran disagreed and 
perfected an appeal.

In May 2010, the Veteran and his representative presented 
evidence and testimony at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 11, 1967, to 
November 16, 1967, and did not serve in the Republic of 
Vietnam.

2.  A preponderance of the evidence supports a finding that 
the Veteran's cancer of the throat is unrelated to his active 
duty military service.


CONCLUSION OF LAW

Entitlement to service connection for cancer of the throat is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, a former member of the Oklahoma National Guard 
(ONG), contends that while he on active duty for training and 
assigned to Ft. Lewis, Washington, in the summer and fall of 
1967, he trained as a truck driver and transported troops and 
material between Ft. Lewis and McChord Air Force Base.  He 
testified that he handled cargo including 55-gallon drums of 
the herbicide Agent Orange and has claimed that he was 
directly contaminated with Agent Orange leaking from the 
drums.  He seeks service connection claiming that his cancer 
of the throat was a result of that exposure.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The Veteran was informed in a June 2007 letter that to 
substantiate a claim for service connection the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  The Veteran was also notified of 
how VA determines a disability rating and an effective date. 

In addition, the Veteran was notified that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran's claim was 
adjudicated subsequent to the notices.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

The Board observes that the RO has obtained the Veteran's 
service treatment records and VA treatment records, as well 
as private records as identified or provided by the Veteran.  
The Veteran has not been provided with VA medical examination 
that pertains to his claim of entitlement to service 
connection for cancer of the throat.  However, a medical 
examination is not warranted in this case.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In this case, as is more 
thoroughly discussed below, while there is evidence of a 
history of throat cancer, there is no credible evidence that 
the Veteran suffered an injury or disease during service and 
no evidence that the symptoms are related to his service.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining medical examinations with respect to the 
issues on appeal has been met.  

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a 
videoconference hearing before the undersigned VLJ. 

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran contends his throat cancer was caused by his 
exposure to Agent Orange herbicide during his four month 
period of active duty.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  The Board will address each element 
in turn.

The medical evidence includes diagnoses and treatment of 
squamous cell carcinoma of the supraglottic larynx.  As early 
as September 2003, the Veteran's cancer was described to be 
in "clinical remission."  Subsequent medical reports in the 
record show that the Veteran's cancer has not reappeared: a 
March 2005 note indicates that the Veteran was "20 months 
from completion of radiotherapy," and that there was "no 
clinical evidence of recurrence" of the cancer; an August 
2006 radiation therapy follow-up states that the Veteran was 
"doing well without evidence of recurrent disease;" and, a 
March 2007 radiation follow-up note indicates that "the 
larynx, epiglottis, piriform sinuses, pharyngeal walls, base 
of tongue and nasopharynx were all examined carefully and no 
evidence of tumor was seen."   In sum, there is no evidence 
in the record that the Veteran currently has throat cancer or 
has had it at any time during the pendency of his claim.  

The record does show, however, that the Veteran has "chronic 
throat and neck pain secondary to laryngeal cancer."  See 
letter of Dr. B.F. dated April 13, 2010.   The Court of 
Appeals for Veterans Claims (Court) has held that pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted and that service 
connection may not be granted for a diagnosis of a disability 
by history.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

The Board notes that the Court has held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.  Here, there is only evidence of a 
current disability of throat pain since the Veteran's claim 
was received on June 13, 2007.  In order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

The Board finds that the Veteran's claim fails for lack of 
evidence of a current throat cancer disability.

The Board, however, will address the remaining two Shedden 
elements. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].  

Shedden element (2) requires proof of in-service incurrence 
or aggravation of a disease or injury.  As noted above, if a 
Veteran served in the Republic of Vietnam during the Vietnam 
War, exposure to herbicides is presumed, thus satisfying 
element (2).  The Board, however, finds that the Veteran did 
not serve in Vietnam and notes that he has not contended that 
he served in Vietnam.  Therefore, the presumptions of 
exposure to Agent Orange provided in 38 U.S.C.A. § 1116(f) 
(West 2002) and 38 C.F.R. § 3.307(6)(iii) (2009) are not 
applicable in this case.

Instead, the Veteran has testified that during his active 
duty, he drove trucks and handled cargo that included leaking 
55-gallon drums of Agent Orange.  He testified that on 
numerous occasions, the Agent Orange liquid spilled on him 
and that the only way he knew the barrels contained Agent 
Orange is that he was told that they contained it.   See May 
2010 hearing transcript at pages 4-7.  The Veteran stated 
that the exposure came during his active duty for training 
period when he was assigned to Ft. Lewis, Washington. 

The evidence includes a Record of Assignments that shows the 
Veteran was ordered to 6 months of active duty for training 
(acdutra) on July 11, 1967, and that the Veteran was in Basic 
Combat Training beginning July 24, 1967, and in Advanced 
Individual Training (AIT) from September 16, 1967.  The 
Veteran's acdutra ended on November 16, 1967.  The evidence 
also establishes that the Veteran's military occupational 
specialty (MOS) was light weapons infantry, although the 
Veteran has testified that he was assigned as a truck driver 
during the acdutra period.  See hearing transcript at page 4.  
The records show that the Veteran received a driver 
mechanic's badge on October 6, 1970, almost three years after 
his discharge from acdutra.

The Veteran has testified that he has no contact with anyone 
who witnessed his exposure to Agent Orange, and that there is 
no person who is presently alive who could testify that the 
Veteran told them about the exposure.  Neither is there any 
document indicating exposure.  There is nothing in the 
Veteran's service medical records; specifically, no note was 
made that he was exposed to or complained of any exposure to 
poison, herbicides or anything else during his active duty.  
The only proof in the record is the testimony the Veteran 
provided.

The claim is supported solely by the testimony of the 
Veteran.  To a limited extent, his testimony is supported by 
the record: he was a truck driver in the ONG and he served on 
active duty at Ft. Lewis.  Those two facts, however, do not 
support his testimony that he was exposed to Agent Orange in 
the manner he described at the hearing.  Moreover, the Court 
has held that contemporaneous evidence has greater probative 
value than history as reported by the claimant. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994). The Court has also held 
that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Similarly, the Court of Appeals for the Federal Circuit has 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a veteran's health and medical treatment during 
and after military service.  In essence, the Federal Circuit 
Court instructed that the trier of fact should consider all 
of the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts.  Maxon v. Gober, 230 F.3d 1330 at 
1333 (Fed. Cir. 2000).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing Madden, recognized 
that the Board had inherent fact-finding ability.  

After consideration of the entire record, the Board finds 
that the Veteran's statements are not credible.  The 
Veteran's statement came after more than 40 years after his 
discharge from acdutra.  His statements are made in support 
of a claim for monetary benefits.  Although he contends that 
he was exposed to leaking barrels of Agent Orange, the 
Veteran's service records indicate that he was in basic 
training for a portion of the time he was on active duty and, 
therefore, it is unlikely he would be assigned to drive a 
truck during that training.  For the period of his AIT 
training, the Veteran's MOS was a light weapons infantry 
soldier without a specialty.  There is, in sum, no evidence 
that suggests that the Veteran was assigned to do the things 
he testified he did.  For those reasons, the Board finds that 
element (2) is also not satisfied.

Element (3) requires proof of a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  In support of his claim, the 
Veteran has provided an April 2010 letter from Dr. B.F., D.O. 
and has testified that his doctor told him that Agent Orange 
had been linked to cancer.  This proof does not satisfy 
element (3) for the following reasons.  

First, Dr. B.F.'s letter states that the Veteran "tells me 
he was exposed to Agent Orange."  The fact that the Veteran 
told his doctor that he was exposed to Agent Orange is not 
proof of the event, but merely a restatement of the Veteran.  
The Board has already found that the other evidence in the 
record doesn't support the Veteran and that the Veteran has a 
personal interest in the Board accepting his testimony.  

Second, Dr. B.F. merely states that "Agent Orange has been 
linked to cancer and may be the indirect source of his 
pain."  While it is true that Agent Orange has been 
determined by the Secretary of Veterans Administration to be 
associated with certain cancers, it is not true that it has 
been found to be associated with all cancers.  The Board 
observes that the Secretary has found that pharyngeal cancer 
is not associated with exposure to Agent Orange, and has 
found that squamous cell cancer of the skin is also not 
associated with exposure to herbicides.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 112, at 32397 (June 12, 2007).

The Board finds that Dr. B.F.'s opinion is not as probative 
as the findings adopted by the Secretary and made by the 
National Academy of Sciences regarding a causative 
association between exposure to Agent Orange and the 
Veteran's specific type of cancer.  Dr. B.F.'s opinion is 
general; that Agent Orange "may be the indirect source of 
his pain."  The Court has held that medical evidence which 
is speculative, general or inconclusive in nature cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
addition, Dr. B.F.'s opinion is unsupported by evidence or 
even reference to evidence justifying the opinion.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  On the other hand, the 
Secretary's determination is supported by a review of the 
then current medical information by the National Academy of 
Sciences.  

For those reasons, the Board finds that entitlement to 
service connection for cancer of the throat is not warranted.  




ORDER

Entitlement to service connection for cancer of the throat is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


